As filed with the United States Securities and Exchange Commission on June 28 , 2013 Registration No. 333- 188672 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 TO FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 TOYOTA MOTOR CREDIT CORPORATION (Issuer of the TMCC Demand Notes and sponsor of the issuing entities described herein) and TOYOTA AUTO FINANCE RECEIVABLES LLC (Depositor of the issuing entities described herein) (Exact names of registrants as specified in their charters) Delaware 95-4836519 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Katherine Adkins, Esq. c/o Toyota Motor Credit Corporation 19001 South Western Avenue Torrance, California 90501 (310) 468-3401 (Address, including zip code, and telephone number, including area code, of registrants’ principal executive offices) Reed D. Auerbach, Esq. Bingham McCutchen LLP 399 Park Avenue New York, New York 10004 (212) 705-7000 (Name, address, including zip code, and telephone number, including area code, of agent for service) From time to time after this registration statement becomes effective. (Approximate date of commencement of proposed sale to the public) If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box: o If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, please check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. o If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filerx (Do not check if a smaller reporting company) Smaller reporting company o CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Proposed maximum offering price per unit(1) Proposed maximum aggregate offering price(1) Amount of registration fee Asset-Backed Notes $6,570,334,000(2) 100% $6,570,334,000(2) $896,193.56(2)(3) TMCC Demand Notes $1,000,000(4) 100% $1,000,000(4) $0.00(4) Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457. The registrants previously filed a Registration Statement on Form S-3 (Registration No. 333-168098) (as amended, the “Prior Registration Statement”), which became effective on September 16, 2010.There is $6,929,666,000 aggregate principal amount of unsold Asset-Backed Notes (the “Unsold Asset-Backed Notes”) registered under the Prior Registration Statement.A filing fee of $494,085.19 was previously paid by the registrants in connection with the Unsold Asset-Backed Notes on September 13 , 2010.Pursuant to Rule 415(a)(6), the Unsold Asset-Backed Notes under the Prior Registration Statement are included in this Registration Statement. Accordingly, the total amount of Asset-Backed Notes registered under this Registration Statement as of the date of this filing is $13,500,000,000. (3) A fee of $136.40 was paid in connection with the filing of the Registration Statement on Form S-3 on May 17, 2013. (4) There is $1,000,000 aggregate principal amount of unsold TMCC Demand Notes (the “Unsold Demand Notes”) registered under the Prior Registration Statement.A filing fee of $71.30 was previously paid by the registrants in connection with the Unsold Demand Notes on July 14, 2010.Pursuant to Rule 415(a)(6), the Unsold Demand Notes under the Prior Registration Statement are included in this Registration Statement. The registrants hereby amend this registration statement on such date or dates as may be necessary to delay its effective date until the registrants shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. INTRODUCTORY NOTE THIS REGISTRATION STATEMENT CONTAINS (I) A PROSPECTUS RELATING TO THE OFFERING OF ONE OR MORE SERIES OF ASSET BACKED NOTES BY VARIOUS ISSUING ENTITIES CREATED FROM TIME TO TIME BY TOYOTA AUTO FINANCE RECEIVABLES LLC AND (II) A FORM OF PROSPECTUS SUPPLEMENT RELATING TO THE OFFERING BY EACH SEPARATE ISSUING ENTITY OF A PARTICULAR SERIES OF ASSET BACKED NOTES DESCRIBED IN THE PROSPECTUS SUPPLEMENT.THE FORM OF PROSPECTUS SUPPLEMENT RELATES ONLY TO THE SECURITIES DESCRIBED THEREIN AND IS A FORM WHICH MAY BE USED BY TOYOTA AUTO FINANCE RECEIVABLES LLC TO OFFER ASSET BACKED NOTES UNDER THIS REGISTRATION STATEMENT. In addition, if and to the extent required by applicable law, the Prospectus and the related Prospectus Supplement will also be used after the completion of the related offering in connection with certain offers and sales related to market-making transactions in the offered securities.In order to register under Rule 415 those securities which may be offered and sold in market-making transactions, the appropriate box on the cover page of the registration statement has been checked and the undertakings required by Item 512(a) of Regulation S-X have been included in Item 17 of Part II. Subject to Completion, Dated [], 20[] Prospectus Supplement to Prospectus Dated [], 20[] This document is subject to completion and amendment.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state or foreign jurisdiction where the offer or sale is not permitted. $[] Toyota Auto Receivables 20[]-[] Owner Trust Issuing Entity Toyota Auto Finance Receivables LLC Depositor Toyota Motor Credit Corporation Sponsor, Administrator and Servicer You should review carefully the factors described under “Risk Factors” beginning on page S-[] of this prospectus supplement and page [13] in the accompanying prospectus. The primary assets of the issuing entity will include a pool of fixed rate motor vehicle retail installment sale contracts. The notes are asset backed securities issued by the issuing entity.The notes represent the obligations of the issuing entity only and do not represent the obligations of or interests in Toyota Motor Credit Corporation, Toyota Auto Finance Receivables LLC, Toyota Financial Services Corporation, Toyota Financial Services Americas Corporation, Toyota Motor Corporation, Toyota Motor Sales, U.S.A., Inc. or any of their affiliates.Neither the notes nor the receivables owned by the issuing entity are insured or guaranteed by any governmental agency.This prospectus supplement does not contain complete information about the offering of the notes.No one may use this prospectus supplement to offer and sell the notes unless it is accompanied by the prospectus. [The TMCC Demand Notes will be obligations solely of Toyota Motor Credit Corporation and will not be obligations of, or directly or indirectly guaranteed by, Toyota Motor Corporation, Toyota Financial Services Corporation or any of their affiliates.The TMCC Demand Notes will have the benefit of credit support agreements as described under “TMCC Demand Notes—Credit Support.”] The issuing entity will issue the five classes of notes described in the table below.[Some or all of the Class [] Notes will be retained by Toyota Auto Finance Receivables LLC or its affiliate on the closing date and may be sold at any time directly, including through a placement agent, or through underwriters.]The issuing entity will also issue a certificate representing the equity interest in the issuing entity, which is not being offered hereby. The principal of and interest on the notes will generally be payable on the [] day of each month, unless the [] day is not a business day, in which case payment will be made on the following business day.The first payment will be made on [], 20[]. Credit enhancement for the notes consists of a reserve account, overcollateralization, a yield supplement overcollateralization amount, excess interest on the receivables [, a revolving liquidity note agreement between the issuing entity and [Toyota Motor Credit Corporation], as the liquidity provider,] and, in the case of the Class A Notes, subordination of the Class B Notes (which will have a []% interest rate). [The issuing entity will enter into a swap agreement with [], as swap counterparty, with respect to the Class [] Notes.] [The issuing entity, the sponsor, the depositor and [insert names of underwriters] are “underwriters” within the meaning of the Securities Act of 1933, as amended, in connection with the sale of TMCC Demand Notes to the issuing entity.] Initial Principal Amount Interest Rate Accrual Method Final Scheduled Payment Date Class A-1 Notes(1) $[] []% Actual/360 [], 20[] Class A-2 Notes(1) $[] []% 30/360 [], 20[] Class A-3 Notes(1) $[] []% 30/360 [], 20[] Class A-4 Notes(1) $[] []% 30/360 [], 20[] Class B Notes(1) $[] []% 30/360 [], 20[] Initial Public Offering Price Underwriting Discounts and Commissions Proceeds To Depositor(2) Per Class A-1 Note []% []% []% Per Class A-2 Note []% []% []% Per Class A-3 Note []% []% []% Per Class A-4 Note []% []% []% Per Class B Note []% []% []% Total $[](3) $[](3) $[](3) (1)[Some or all of the Class [] Notes will be retained by Toyota Auto Finance Receivables LLC or its affiliate on the closing date.] (2)Before deducting expenses payable by Toyota Auto Finance Receivables LLC, estimated to be $[]. (3)Calculated using the initial principal amount of the underwritten notes. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved the notes or determined that this prospectus supplement or the accompanying prospectus is accurate or complete.Any representation to the contrary is a criminal offense. The Class [] Notes are offered by the underwriters if and when issued by the issuing entity, delivered to and accepted by the underwriters and subject to their right to reject orders in whole or in part. The notes will be delivered in book-entry form through the Depository Trust Company, on or about [], 20[] against payment in immediately available funds. Joint Bookrunners [] [] [] Co-Managers [] [] [] [] The date of this prospectus supplement is [], 20[] TABLE OF CONTENTS Page SUMMARY OF PARTIES TO THE TRANSACTION() S-5 SUMMARY OF MONTHLY DISTRIBUTIONS OF COLLECTIONS() S-6 SUMMARY OF TERMS S-7 RISK FACTORS S-22 THE ISSUING ENTITY S-37 CAPITALIZATION OF THE ISSUING ENTITY S-39 THE DEPOSITOR S-39 THE SPONSOR, ADMINISTRATOR AND SERVICER S-39 THE TRUSTEES S-41 THE RECEIVABLES POOL S-41 POOL UNDERWRITING S-47 REVIEW OF POOL ASSETS S-48 DELINQUENCIES, REPOSSESSIONS AND NET LOSSES S-49 REPURCHASES OF RECEIVABLES S-51 STATIC POOLS S-51 USE OF PROCEEDS S-51 PREPAYMENT AND YIELD CONSIDERATIONS S-51 WEIGHTED AVERAGE LIVES OF THE NOTES S-53 POOL FACTORS AND TRADING INFORMATION S-61 STATEMENTS TO THE NOTEHOLDERS S-61 DESCRIPTION OF THE NOTES S-61 General S-61 Payments of Interest S-61 Payments of Principal S-62 Allocation of Losses S-63 Indenture S-63 Notices S-63 Governing Law S-63 Minimum Denominations S-63 PAYMENTS TO NOTEHOLDERS S-64 Calculation of Available Collections S-64 Calculation of Principal Distribution Amounts S-65 Priority of Payments S-66 Payments After Occurrence of Event of Default Resulting in Acceleration S-66 Reserve Account S-67 Subordination S-68 Overcollateralization S-68 Yield Supplement Overcollateralization Amount S-69 Excess Interest S-69 [Revolving Liquidity Note Agreement] S-69 [Additional Credit Enhancement] S-70 [CREDIT ENHANCEMENT PROVIDER] S-70 TRANSFER AND SERVICING AGREEMENTS S-70 The Transfer and Servicing Agreements S-70 Sale and Assignment of Receivables S-71 Accounts S-71 Servicing Compensation S-71 Collections S-71 Eligible Investments S-72 Net Deposits S-73 Optional Purchase of Receivables and Redemption of Notes S-73 Removal of Servicer S-73 THE OWNER TRUSTEE AND INDENTURE TRUSTEE S-74 S-2 Duties of the Owner Trustee and Indenture Trustee S-75 Fees and Expenses S-76 [THE SWAP AGREEMENT] S-76 [Payments Under the Swap Agreement] S-76 [Defaults Under Swap Agreement] S-77 [Swap Termination Events] S-77 [Early Termination of Swap Agreement] S-78 [Taxation] S-79 [Assignment; Swap Counterparty Downgrade] S-79 [Modification and Amendment of Swap Agreement] S-80 [The Swap Counterparty] S-81 [Swap Agreement Significance Percentage] S-81 [Additional Derivatives] S-81 AFFILIATIONS AND RELATED TRANSACTIONS S-81 [TMCC DEMAND NOTES] S-81 LEGAL PROCEEDINGS S-84 ERISA CONSIDERATIONS S-84 CERTAIN FEDERAL INCOME TAX CONSEQUENCES S-85 UNDERWRITING S-86 European Economic Area S-88 Capital Requirements Directive S-89 United Kingdom S-90 LEGAL OPINIONS S-90 INDEX OF TERMS S-91 ANNEX A: GLOBAL CLEARANCE, SETTLEMENT AND TAX DOCUMENTATION PROCEDURES A-1 ANNEX B: STATIC POOL INFORMATION
